*728On the Merits.
1. The demands in compensation and reconvention, set up in the answer of the defendant Michie, in addition to the credits admitted in the petition, are supported by his (Michie’s) testimony alone; and the extravagance of his estimates weakens, in a great measure, if it does not destroy, the effect of his testimony. For instance, he alleges that four of the mules leased with the plantation died during the year 1876, and were replaced by the same number of inferior animals at the beginning of 1877; and three more died in 1877, and were not replaced at all by the lessor; and he actually estimates his damages on this account, for the two years, at $4500. From the extravagance of this estimate and the want of certainty in the evidence, of the real loss sustained from this cause, we were at first inclined to reject the whole claim; but, on reflection, believing that the defendant had some ground of complaint, and in view of the importance of terminating this litigation, we have concluded to allow what it would have cost him to hire other mules, estimating such hire at $25 per head — making $100 for that year (1876), and one-half this sum ($50) for the loss on the inferior mules for 1877; and $75 for the loss of the services of the three mules that died during that year — making the total credit from loss of the mules allowed in diminution of the price of the lease, as authorized by Article 2699 of Civil Code, $225.
As to the damage claimed from the delay in getting possession of the leased premises for more than a month after the time stipulated in the contract, and the use of the mules during that time by the lessor, it might be considered that the defendant had waived such claim by taking possession of the place when he did, without objection, and from his silence at the end of the year, when the rent for that year matured and was paid in part; but, satisfied that he was subjected to loss from this delay and from the use of the working animals by the lessor during this interval, we have deemed it but just that some allowance should be made Mm for this cause; and the proper allowance, as far as we can gather from the evidence, would be $400. The damages or reduction claimed on account of loss from the overflow and injury to the crop therefrom cannot be allowed. C. C. 2743; Vinson vs. Graves, 16 An. 162.
This makes the total credits to which the lessee, Michie, is entitled Hinder his pleas, amount to $625.
2. The only questions presented by the answer of Murdock, are, 1st, whether there were prolongations of the terms of payment granted the principal debtor, Michie, without his (Murdock’sJ knowledge or consent; and, 2d, if so, whether Murdock, the surety, was discharged by the effect of the same.
The evidence of the extension of time granted for the balance due on *729the rent note of 1876, appears by an endorsement on the note signed by the plaintiff.
In regard to this extension, Miehie says it was agreed to about the time he paid' $1000, which he obtained from Murdock to pay on the note; that the payment was made in Murdock’s store; that Murdock might have been in the store at the time, and that a day or two after-wards he told Murdock of the extension, and does not state that Murdock made any objection to it. The extension on the second note, and this was granted without the consent of Murdock, is supported alone by the testimony of Miehie. The testimony of Murdock might have thrown additional light on this point so essential to his defense, as to his knowledge or ignorance of the alleged indulgence; but, singular to say, although a resident of the place where the court was held, he was not called as a witness, and we are without the advantage of his testimony. It is apparent that there was a studied design, on the part at least of Miehie, to obtain these prolongations, and evidently for the advantage of his co-defendant and surety, Murdock. This is shown by the frequent appeals he made by letters for indulgence, and the care taken to designate the exact time or number of days of the delay asked for; and the offer to pay a small amount in consideration of the indulgence, and tender it before the maturity of thé’ note; and, whilst making lavish promises of payments, to be made on the indulgence being granted, to turn over nearly the entire crop of cotton to Murdock, and leave the whole of the rent for 1877 unpaid, save the small sum ($420) offered as a consideration for the delay; and finally, when Murdock was provided for and had received the bulk of the crop, to change his tone suddenly, and avow his intention to abandon the place entirely, though the lease had another year to run, unless the plaintiff would make a large reduction on the rent, both for the year past and the one to come. We must confess that these circumstances create a grave suspicion in our minds, that the prolongations granted, conceding that they were granted, were the result of a regularly devised plan, to which both defendants were privy, to obtain the same to the prejudice of the plaintiff and for the advantage of Murdock; and there is no fact disclosed by the record to relieve this suspicion. Admitting, however, that Murdock was not aware of, or consenting to, these prolongations, the question arises: did they have the legal effect to discharge him from liability for the debt ?
Undoubtedly the general rule declared by a textual provision of the Code is, that a surety is so discharged by a prolongation of the term of payment made without his consent. C. C. 3063.
To have such effect, however, the law contemplates that such prolongation is granted by one having the legal authority to grant it, and the consequent discharge of the debtor resulting from it.
*730Had the plaintiff in this case such authority ?
She sues as the administratrix of the succession of D. P. Jackson, deceased; the parties sued contracted with her in that capacity; it is admitted that the plantation leased belonged to the deceased; and the debt for the rent of the same, if due, must be owing his succession. If such was the capacity of the plaintiff, it can make no difference that she derives that capacity or obtained her appointment of administratrix of the succession of the deceased by right of being’ the widow in community. She contracted as administratrix for the lease of succession property and sues in the same capacity. Nor is there any evidence that she pretended to exercise any authority with respect to this property or the leasing of it, except in the capacity named, as contended for by defendants’ counsel. Her act in leasing' the plantation was, on her application, approved by the Probate Court, which is inconsistent with her contracting in her personal capacity.
The question presented in regard to the power or authority of an administrator to discharge a debtor to the succession administered by him, or make any agreement that would operate such discharge, is not a new question. His authority in this respect has been likened to that of a mandatary; and where the power has not been expressly conferred, the act or agreement from which such legal effect is claimed is ultra vires and void.
No express or implied power is delegated bylaw to an administrator to discharge a debtor of the succession from his obligation to pay a succession debt. He may make himself liable for it by his laches and his neglect to take the proper steps to collect it, hut he cannot by his contract or agreement release the debtor from the payment of his debt, no more than the agent without authority could discharge the debtor of his principal.
In the case of Landry, Curator, vs. Delas, 25 An. 181, the Court held:
“ An administrator exceeds his proper functions when he enters into an agreement with the debtors of an estate to extend the term of payment beyond that fixed by the original contract. The exercise of such a power by an administrator may be assimilated to acts done by agents, which do not come within the purview of their powers, and which are, therefore, regarded as not binding on their principals.” See, also, 8 N. S. 452; 26 An. 659, 343; 28 An. 275.
We know of no authority, or decisions of this Court that contravene this doctrine. The case of Chaffe vs. Lisso & Scheen, recently decided by this Court, to which we are referred, is not in point.
In that case, the authority of the syndic or other administrator to discharge a debtor to the estate by an agreement made with such debtor *731or other person, was not at issue. It was claimed in that case that the obligors to an attachment bond were discharged by virtue of certain legal proceedings that transpired before the syndic was appointed, and not by any act of the syndic; and the Court merely passed on the result of such proceedings, the existence and the legal effect of which were alleged by one party and admitted by the other.
For these reasons and considerations, we conclude that Murdock was not discharged from his liability to the succession of D. P. Jackson by the' agreement and acts of the plaintiff as administratrix thereof, cited and relied on.
It is argued in the brief that Murdock was also discharged by the neglect of the plaintiff to obtain a judgment against Michie, recognizing the lessor’s privilege on the property seize'd under the provisional seizure. No such issue was raised in the lower court, and we are without authority to notice it or pass upon it when made here for the first time, and that in the brief of counsel.
The amount or balance claimed by plaintiff on the rents of 1876 and 1877, at the institution of the suit, is $5280. This is a smaller amount than the obligations call for, after allowing, all the credits indorsed on, the first note, and the $420 claimed to have been paid on the second note; from which we conclude that this last named sum must have been included in the acknowledged credits. And, even including this, there would still be a larger balance owing on the two notes than that claimed in the petition. The plaintiff is, however, bound by his admission, and we must recognize the amount due, after deducting the admitted payments, as stated — $5280.
From this must be taken the aggregate of the sums allowed by us on the claims pleaded in Michie’s answer, as shown above, amounting to $625. Deducting this sura from the amount claimed, $5280, leaves a balance of $4655 owing by the defendants, for which plaintiff is entitled to a judgment with interest from the time due.
It is, therefore, ordered, adjudged and decreed that the judgment of the lower court be amended by increasing the amount therein allowed against Wm. C. Michie as principal, and Robert Murdock as security, to four thousand six hundred and fifty-five dollars, which sum they are .condemned to pay in solido, with eight per cent interest thereon per annum from the 1st of November, 1877, till paid, and that the judgment as thus amended be affirmed, the defendants to pay costs of both courts.
Rehearing refused.